Citation Nr: 1451021	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

3.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.  

4.  Entitlement to a rating in excess of 10 percent for residuals of bunionectomy for hallux valgus of the right foot. 

5.  Entitlement to a rating in excess of 10 percent for residuals of bunionectomy for hallux valgus of the left foot, with sesamoiditis and left hypertrophic changes.  

6.  Entitlement to a higher initial rating for a left foot scar, evaluated as noncompensably (0 percent) disabling prior to November 15, 2010, and 10 percent disabling since.  

7.  Entitlement to an initial compensable rating for a right foot scar.  

8.  Entitlement to service connection for a right thigh condition.

9.  Entitlement to service connection for a left thigh condition. 

10.  Entitlement to service connection for a right hip condition.

11.  Entitlement to service connection for a left hip condition.

12.  Entitlement to service connection for a right shoulder condition.

13.  Entitlement to service connection for a left shoulder condition, to include as secondary to a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the December 2009 rating decision, the RO, in part, continued 10 percent ratings for residuals of bunionectomies for hallux valgus of the right and left feet.  The RO also granted service connection and assigned initial noncompensable (0 percent) ratings for scars on each of the feet, effective June 16, 2009.  In November 2011, the RO granted a 10 percent rating for the left foot scar, effective November 15, 2010.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In addition to the issues listed on the title page, in December 2009 the RO also denied service connection for spinal stenosis (claimed as lower back pain), determined that new and material evidence had not been submitted to reopen a claim for service connection for high blood pressure, and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues, as well as the issues listed on the title page, were addressed in the November 2011 statement of the case (SOC).  However, in a rating decision issued later that month, the RO granted service connection for spinal stenosis and degenerative joint disease (DJD) of the thoracic spine, granted service connection for hypertension, and granted a TDIU, representing a full grant of the benefit sought with respect to each of these claims.  The Veteran is in receipt of a TDIU effective October 21, 2008.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  Both e-folders include medical evidence which is not of record in the paper claims file and which was not of record at the time of issuance of the November 2011 SOC.  The Veteran has not waived RO consideration of this evidence; however, as the claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 (2014).  

In a July 2009 statement, the Veteran asserted that he had injured his right shoulder during service in 1994 and had tendonitis in his right shoulder, which led to having problems with both shoulders and arthritis.  Accordingly, the Board has characterized the claim for service connection for a left shoulder condition as reflected on the title page.  

In his March 2010 notice of disagreement (NOD), the Veteran indicated that he disagreed with the denial of service connection for residuals of a vasectomy.  His claim for service connection for residuals of a vasectomy had previously been denied in a December 1999 rating decision.  The request to reopen a claim for service connection for residuals of a vasectomy has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this mater, and it is referred to the AOJ for appropriate action.  

In November 2011, the Veteran submitted service personnel records in support of his claim and asserted that he had served in the Army in Fort Drum, New York and had performed physical training every morning in temperatures well below freezing.  He indicated that he suffered with bone disease.  It is not clear whether the Veteran is seeking service connection for bone disease.  This matter is referred to the AOJ for clarification and any appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran VA examinations.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a left shoulder condition, to include as secondary to a right shoulder condition.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, feet, thighs, hips, and shoulders.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Augusta VA Medical Center (VAMC), dated prior to March 2003 and since May 2014;

(2) any pertinent treatment records from the Hampton VAMC; and

(3) any pertinent chiropractic treatment records, to include records from R.M., D.C., and Boutwell Chiropractic Group.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  


4. Associate with the claims file/e-folder the Veteran's VA vocational rehabilitation folder.

5.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left knee disabilities.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of each knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.




The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's right or left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

As indicated above, the examiner should review the record in conjunction with his or her examination; however, his or her attention is drawn to the following:

* An August 2010 VA examination documents the Veteran's report regarding the effect of his feet and knees on his employment, specifically, he stated that he was unable to stand or walk to do his job; could not drive to a job; and would be unable to carry anything in his hands as he had to use a walker.  He added that he could not do sedentary work because he was unable to sit long enough to do so.  The examiner observed that the Veteran sat in a chair for at least an hour for his examination; examination was near normal with range of motion of the knees being decreased but still at an acceptable range; and opined that it was at least as likely as not that the Veteran could do some type of sedentary work based on his knee and foot condition.  

* A November 2010 VA examiner was asked to describe the functional impairment caused by the Veteran's foot and knee disabilities and the effect of that impairment on his ability to perform physical and sedentary activities of daily living.  She responded that the Veteran had difficulty with duties involving prolonged standing and walking. 

* A May 2014 VA treatment record reflects that the Veteran had been a truck driver, but stopped working several years earlier because of back pain.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If the Veteran is unable to appear for a VA examination to provide the evaluation requested above, advise him that he may submit documentation from his treating physician addressing the severity of his service-connected right and left knee disabilities, in particular, addressing the items outlined above.  

6.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left foot disabilities.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must identify and describe all symptoms related to the Veteran's service-connected bilateral plantar fasciitis and residuals of bunionectomy for hallux valgus of the right and left feet, to include scars.  

The examiner must indicate whether the Veteran's bilateral plantar fasciitis is manifested by objective evidence of marked deformity (pronation, abduction, etc.); whether pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities.  The examiner must also address whether the service-connected bilateral plantar fasciitis results in marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He or she should comment as to whether the Veteran's bilateral plantar fasciitis is not improved by orthopedic shoes or appliances.  

The examiner must indicate whether the Veteran has claw foot or malunion or nonunion of the tarsal or metatarsal bones related to any of his service-connected foot disabilities.  If so, the examiner should indicate whether any claw foot is manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, marked tenderness under metatarsal heads, marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  He or she should assess whether any malunion or nonunion of the tarsal or metatarsal bones is moderate, moderately severe, or severe.

The examiner must also indicate whether any of the Veteran's service-connected foot disabilities could be described as a moderate, moderately severe, or severe foot injury.

The examiner must describe all scarring of the right and/or left foot associated with the service-connected residuals of bunionectomy.  Specifically, the examiner should provide a description of the scars, including the size and location, and whether they are superficial (not associated with underlying soft tissue damage) and nonlinear or deep (associated with underlying soft tissue damage) and nonlinear; are unstable (has frequent loss of covering of skin over the scar); and/or are painful.  

In addition, the examiner should comment as to whether the Veteran's bilateral plantar fasciitis, or residuals of bunionectomy for hallux valgus of the right and left foot (to include scars) results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

As indicated above, the examiner should review the record in conjunction with his or her examination; however, his or her attention is drawn to the following:

* A January 2010 VA examiner commented that the Veteran could not engage in employment activities that would require extended weightbearing (walking or standing) due to his service-connected foot conditions, although these conditions did not preclude him from engaging in sedentary employment.  

* An August 2010 VA examination documents the Veteran's report regarding the effect of his feet and knees on his employment.  Specifically, he stated that he was unable to stand or walk to do his job; could not drive to a job; and would be unable to carry anything in his hands as he had to use a walker.  He added that he could not do sedentary work because he was unable to sit long enough to do so.  The examiner observed that the Veteran sat in a chair for at least an hour for his examination; examination was near normal with range of motion of the knees being decreased but still at an acceptable range; and opined that it was at least as likely as not that the Veteran could do some type of sedentary work based on his knee and foot condition.  

* A November 2010 VA examiner was asked to describe the functional impairment caused by the Veteran's foot and knee disabilities and the effect of that impairment on his ability to perform physical and sedentary activities of daily living.  She responded that the Veteran had difficulty with duties involving prolonged standing and walking. 

* A May 2014 VA treatment record reflects that the Veteran had been a truck driver, but stopped working several years earlier because of back pain.  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

If the Veteran is unable to appear for a VA examination to provide the evaluation requested above, advise him that he may submit documentation from his treating physician addressing the severity of his service-connected right and left foot disabilities, in particular, addressing the items outlined above.  

7.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his claimed right and left thigh conditions.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any right and/or left thigh disorder present at any time since around April 2009, when the Veteran filed his current claim for service connection.  In regard to any identified disorder, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran's service personnel records document that he had a principal duty of a single channel radio operator and his service included service in an imminent danger pay area in Haiti from September to November 1994.  

* In his September 1992 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; or a bone joint or other deformity.  On examination, clinical evaluation of the lower extremities was normal.  

* During treatment in April 1996, the Veteran reported that his knee pain radiated to his thighs with running.  

* In an October 1998 Report of Medical History, the Veteran reported that he had swollen or painful joints (specifically, he had pulled his left knee ligament and reinjured it, but had no other problems). He denied having or ever having had arthritis, rheumatism, or bursitis; or a bone joint or other deformity.  On examination, clinical evaluation of the lower extremities was normal.  

* An October 1998 bone scan revealed diffuse increased radiotracer uptake within the right anterior thigh and left posterior thigh, most likely due to muscular injury.  



* In a June 1999 Report of Medical History, the Veteran reported that he had had swollen or painful joints (identified as referring to his knees) and a bone joint or other deformity (identified as both of his feet having been operated on for bunions and hammer toes).  He denied having or ever having had arthritis, rheumatism, or bursitis.  On examination, clinical evaluation of the lower extremities was abnormal, specifically, bilateral patellofemoral syndrome was noted.  

* An October 1999 Medical Evaluation Board (MEB) report notes that the Veteran first began experiencing anterior knee pain in the left knee during jump school in 1993.  The report notes that an October 1998 bone scan revealed diffuse increased radiotracer uptake in the right anterior thigh and left posterior thigh, due to muscular injury.  

* Post service VA treatment record document reports of pain in the legs and thighs.  

* An August 2008 VA pain assessment reflects that the Veteran reported general joint pain which began more than 10 years ago.  

* During VA treatment in August 2008, the Veteran reported that his back pain radiated to his hip and leg.  

* During a January 2009 VA examination, the Veteran reported that his back pain traveled to his hips and legs.  

* A May 2009 VA record notes that the Veteran had continued back and thigh pain from spinal stenosis.  

* During a June 2009 VA examination, the Veteran described shooting pain from his back to his legs.  Examination revealed a sensory deficit of the bilateral back of the thighs.  The pertinent diagnosis was intervertebral disc syndrome with the sciatic nerve being the most likely nerve involved.  

* An August 2009 VA treatment record reports that the Veteran's lower back pain was radiating to his right leg.  

* During mental health treatment in August 2009, the Veteran reported sustaining damage to knees and thighs from jumping while in the military.  

* A September 2009 VA pain assessment reflects that the Veteran reported pain in his right leg for more than 10 years.  

* In December 2009, the Veteran was evaluated by a VA neurosurgeon for low back and thigh pains.  The Veteran stated that his back problems started in the early 90s when he was in the Army.  He added that he hurt his knees at jump school.  Regarding his current back pain, he indicated that, when it worsened he felt pain going into the hips/buttocks.  He added that he occasionally also felt some pain going down his right leg and his entire right leg would become numb.  The assessment was that the Veteran's most significant recent pain was due to right sacroiliac joint dysfunction with anterior displacement of the right PSIS (posterior superior iliac spine).  The neurosurgeon also found that the Veteran had chronic low back pain consistent with degenerative lumbar disc disease without neurological deficits to indicate a radiculopathy and without historical or examination evidence of neurogenic claudication.  

* A June 2010 VA pain assessment reflects that the Veteran reported general joint pain which began about 7 to 8 years earlier.  

* In an August 2010 Aid and Attendance evaluation, the Veteran's physician reported that the Veteran had had chronic pain in various joints.  The diagnoses included osteoarthritis and hip pain.  

* An August 2010 VA record reflects that the Veteran complained of low back pain radiating into his hips and right leg.  He indicated that the onset was years ago with no specific injury.  The assessment was low back pain, degenerative disc disease (DDD).  

* September 2010, April 2011, June 2011, December 2012, March 2013, April 2013, and January 2014 VA treatment records note that the Veteran had had chronic low back pain and chronic pain in his knees/hips, etc., longstanding.  Examination revealed tenderness to palpation in the bilateral thighs, lower legs, and shoulders.  The pertinent impression was chronic pain in various joints, longstanding, especially low back pain with bilateral leg pain and numbness.  The physician also observed that the Veteran had pain in his shoulders.  

* During VA treatment in October 2010, the Veteran complained of low back pain radiating into his hips and right leg with an onset years earlier.  He denied specific injury.  The assessment was chronic low back pain, DDD.  

* During a November 2010 VA examination, the Veteran described pain in his hips, shoulders, and leg.  

* During VA treatment in December 2010, the Veteran complained of chronic pain in his right leg which he attributed to a history of jumping out of airplanes during service.  

* A physical medicine rehabilitation nursing note from December 2010 reflects that the Veteran complained of low back, left shoulder, right leg, bilateral hip, knee, ankle, feet, and neck pain for approximately four years.  He denied any specific injury but indicated that his pain was military related.  

* A May 2011 VA pain assessment reflects that the Veteran reported pain in his legs for more than 8 years.  

* A July 2011 VA pain assessment reflects the Veteran's report of pain in his legs for 10 years.  

* September 2011 and January 2012 VA treatment records note that the Veteran had had chronic low back pain and chronic pain in his knees/hips, especially his right hip area/right thigh with some numbness.  Examination revealed tenderness to palpation in the bilateral thighs, lower legs, and shoulders.  The pertinent impression was chronic pain in various joints, longstanding, especially low back pain with bilateral leg pain and numbness.  The physician also observed that the Veteran had pain in his shoulders.  

* A November 2011 VA rheumatology consultation request reports that the Veteran had chronic pain in multiple points/locations including his "low back, knees/hips, feet/ankles, etc."  The Veteran reported that he was exposed to extreme low temperatures during service which may have contributed at least partly to his chronic pain.  

* In January 2012, the Veteran asserted, via his representative, that his bilateral thigh condition should be service-connected because it began during service.  

* A February 2012 VA pain assessment reflects that the Veteran reported leg pain which began more than 10 years earlier.  

* In April 2012 the Veteran was evaluated in the VA rheumatology clinic for multiple joint pain for a few years.  He described lower back pain along his bilateral hips and occasional right shoulder pain.  The impression included mild DJD of the lumbar spine and fibromyalgia.  The physician opined that he probably had fibromyalgia in addition to his mild DJD.  

* An August 2012 VA rheumatology note reports that the Veteran complained of pain in multiple joints.  The rheumatologist noted that the Veteran had a clinical diagnosis of fibromyalgia with multiple tender points.  

* A January 2014 VA pain assessment reflects that the Veteran reported general joint pain which began more than 10 years earlier.  

* In a February 2014 statement, the Veteran reported that he was experiencing excruciating pain in his back and hips and indicated that he had arthritis throughout his body.  

* An April 2014 VA record reports that the Veteran had significant degenerative changes in his bones.  

* Examination during VA treatment in May 2014 revealed tenderness to palpation at the thoracolumbar spine, bilateral thighs, shoulders, forearms, wrists, and hands.  The assessment included chronic pain secondary to prostate cancer bone metastases.  

* An August 2014 VA examination indicates that the Veteran was diagnosed with prostate cancer in 2013, which was found to be metastatic to bone in 2014, and he had experienced bone pain.  

* In his August 2014 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran had "presented sworn testimony as to continuity of symptoms" and indicated that this might be sufficient to link his in-service symptoms of joint pain to his currently diagnosed arthritis.  He noted that the Veteran was competent to attest to the ongoing nature of his claimed bilateral hip, thigh, and shoulder disorders.  

In rendering the requested opinion, the examiner must consider the Veteran's report of sustaining damage to his knees and thighs from jumping while in the military and his report of being exposed to extreme low temperatures during service.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain.  The examiner must consider the report of continuity of symptomatology made in the August 2014 IHP.  
	


The examiner should comment as to whether it is possible to distinguish the symptoms and effects of any current right and/or left thigh disorder, from those attributable to any other diagnosed condition.  

If the Veteran is unable to report for examination, forward the claims file to an appropriate medical professional to obtain an opinion addressing the questions above based on the evidence of record.  Additionally, advise the Veteran that he may provide an opinion from his treating physician addressing these questions.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his claimed right and left hip conditions.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any right and/or left hip disorder present at any time since around April 2009, when the Veteran filed his current claim for service connection.  In regard to any identified disorder, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran's service personnel records document that he had a principal duty of a single channel radio operator and his service included service in an imminent danger pay area in Haiti from September to November 1994.  

* In his September 1992 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; or a bone joint or other deformity.  On examination, clinical evaluation of the lower extremities was normal.  

* In an October 1998 Report of Medical History, the Veteran reported that he had swollen or painful joints (specifically, he had pulled his left knee ligament and reinjured it, but had no other problems). He denied having or ever having had arthritis, rheumatism, or bursitis; or a bone joint or other deformity.  On examination, clinical evaluation of the lower extremities was normal.  

* In a June 1999 Report of Medical History, the Veteran reported that he had had swollen or painful joints (identified as referring to his knees) and a bone joint or other deformity (identified as both of his feet having been operated on for bunions and hammer toes).  He denied having or ever having had arthritis, rheumatism, or bursitis.  On examination, clinical evaluation of the lower extremities was abnormal, specifically, bilateral patellofemoral syndrome was noted.  

* On VA examination in August 1999, the Veteran's hips were described as normal.  

* Post service VA treatment record document reports of hip pain.  

* An August 2008 VA pain assessment reflects that the Veteran reported general joint pain which began more than 10 years ago.  

* During VA treatment in August 2008, the Veteran reported that his back pain radiated to his hip and leg.  

* During a June 2009 VA examination, the Veteran described pain across the lower back to his hips.  

* Review of systems during VA treatment in August 2009 included joint pain and the record notes that the Veteran had hip problems.  The assessment included arthritis.  

* An August 2009 VA pain assessment reflects that the Veteran reported pain in his hips for 5 years.  

* A September 2009 VA pain assessment reflects that the Veteran reported pain in his hips for more than 10 years.  

* In December 2009, the Veteran was evaluated by a VA neurosurgeon for low back and thigh pains.  The Veteran stated that his back problems started in the early 90s when he was in the Army.  Regarding his current back pain, he indicated that, when it worsened he felt pain going into the hips/buttocks.  He added that he occasionally also felt some pain going down his right leg and his entire right leg would become numb.  The assessment was that the Veteran's most significant recent pain was due to right sacroiliac joint dysfunction with anterior displacement of the right PSIS (posterior superior iliac spine).  The neurosurgeon also found that the Veteran had chronic low back pain consistent with degenerative lumbar disc disease without neurological deficits to indicate a radiculopathy and without historical or examination evidence of neurogenic claudication.  

* A December 2009 VA chiropractic consultation indicates that the Veteran's chief complaint was chronic lower back pain with right sciatica, bilateral hip pain, and difficulty walking.  He reported that his problem began years ago while on active duty, with gradual onset.  The diagnosis was spinal segmental dysfunction with intervertebral disc syndrome and neurological involvement.  

* A June 2010 VA pain assessment reflects that the Veteran reported general joint pain which began about 7 to 8 years earlier.  

* In an August 2010 Aid and Attendance evaluation, the Veteran's physician reported that the Veteran had had chronic pain in various joints.  The diagnoses included osteoarthritis and hip pain.  

* September 2010, April 2011, June 2011, December 2012, March 2013, April 2013, and January 2014 VA treatment records note that the Veteran had had chronic low back pain and chronic pain in his knees/hips, etc., longstanding.  Examination revealed tenderness to palpation in the bilateral thighs, lower legs, and shoulders.  The pertinent impression was chronic pain in various joints, longstanding, especially low back pain with bilateral leg pain and numbness.  The physician also observed that the Veteran had pain in his shoulders.  

* During VA treatment in October 2010, the Veteran complained of low back pain radiating into his hips and right leg with an onset years earlier.  He denied specific injury.  The assessment was chronic low back pain, DDD.  

* During a November 2010 VA examination, the Veteran reported that his hips and knees would "give out" when walking or standing.  He described pain in his hips, shoulders, and leg.  

* In December 2010, the Veteran's VA physician advised him of the results of an MRI of the thoracic spine.  This note indicates that the Veteran's hips were within normal limits.  

* A physical medicine rehabilitation nursing note from December 2010 reflects that the Veteran complained of low back, left shoulder, right leg, bilateral hip, knee, ankle, feet, and neck pain for approximately four years.  He denied any specific injury but indicated that his pain was military related.  

* A May 2011 VA kinesiotherapy consultation states that the Veteran had DJD in his bilateral hips and had DJD as a result of PT in the military and the type of job he was required to do.  

* A May 2011 VA pain assessment reflects that the Veteran reported pain in his hips for more than 8 years.  

* A July 2011 VA pain assessment reflects that the Veteran reported pain in his hips for 10 years.  

* A September 2011 VA pain assessment reflects that the Veteran reported pain in his hips which began more than 10 years earlier.  

* September 2011 and January 2012 VA treatment records note that the Veteran had had chronic low back pain and chronic pain in his knees/hips, especially his right hip area/right thigh with some numbness.  Examination revealed tenderness to palpation in the bilateral thighs, lower legs, and shoulders.  The pertinent impression was chronic pain in various joints, longstanding, especially low back pain with bilateral leg pain and numbness.  The physician also observed that the Veteran had pain in his shoulders.  

* A November 2011 VA pain assessment reflects that the Veteran reported general joint pain and hip pain which began more than 10 years ago.  

* A November 2011 VA rheumatology consultation request reports that the Veteran had chronic pain in multiple points/locations including his "low back, knees/hips, feet/ankles, etc."  The Veteran reported that he was exposed to extreme low temperatures during service which may have contributed at least partly to his chronic pain.  

* In January 2012, the Veteran asserted, via his representative, that his bilateral hip condition should be service-connected because it began during service. 

* A March 2012 VA pain assessment reflects that the Veteran described pain in his hips which began years earlier.   

* In April 2012 the Veteran was evaluated in the VA rheumatology clinic for multiple joint pain for a few years.  He described lower back pain along his bilateral hips and occasional right shoulder pain.  The impression included mild DJD of the lumbar spine and fibromyalgia.  The physician opined that he probably had fibromyalgia in addition to his mild DJD.  

* An August 2012 VA rheumatology note reports that the Veteran complained of pain in multiple joints.  The rheumatologist noted that the Veteran had a clinical diagnosis of fibromyalgia with multiple tender points.  

* A May 2013 bone scan revealed degenerative/traumatic/arthritic changes in the bilateral hips.  

* A January 2014 VA pain assessment reflects that the Veteran reported general joint pain which began more than 10 years earlier.  

* In a February 2014 statement, the Veteran reported that he was experiencing excruciating pain in his back and hips and indicated that he had arthritis throughout his body.  

* An April 2014 VA record reports that the Veteran had significant degenerative changes in his bones.  

* In his August 2014 IHP, the Veteran's representative asserted that the Veteran had "presented sworn testimony as to continuity of symptoms" and indicated that this might be sufficient to link his in-service symptoms of joint pain to his currently diagnosed arthritis.  He noted that the Veteran was competent to attest to the ongoing nature of his claimed bilateral hip, thigh, and shoulder disorders.  

In rendering the requested opinion, the examiner must consider the Veteran's report of being exposed to extreme low temperatures during service and the May 2011 VA kinesiotherapy consultation indicating that the Veteran had DJD as a result of PT in the military and the type of job he was required to do.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain.  The examiner must consider the report of continuity of symptomatology made in the August 2014 IHP.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of any current right and/or left hip disorder, from those attributable to any other diagnosed condition.  

If the Veteran is unable to report for examination, forward the claims file to an appropriate medical professional to obtain an opinion addressing the questions above based on the evidence of record.  Additionally, advise the Veteran that he may provide an opinion from his treating physician addressing these questions.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

9.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his claimed right and left shoulder conditions.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any right and/or left shoulder disorder present at any time since around July 2009, when the Veteran filed his current claim for service connection.  In regard to any identified disorder, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

If the examiner determines that the Veteran has a right shoulder disorder related to service, he or she must provide an opinion as to whether he has a left shoulder disorder which was caused or aggravated by the right shoulder disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran's service personnel records document that he had a principal duty of a single channel radio operator and his service included service in an imminent danger pay area in Haiti from September to November 1994.  

* In his September 1992 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone joint or other deformity; or a painful or "trick" shoulder.  On examination, clinical evaluation of the upper extremities was normal. 

* In July 1994, the Veteran was evaluated for right shoulder pain following injury on a ropes course.  The assessment is difficult to decipher, but appears to report acromioclavicular (AC) tendonitis with slight bursitis.  

* A July 1994 physical therapy consultation sheet reports that the Veteran had a one month history of right shoulder pain after falling on a rope course and stopping his fall by holding onto the rope.  The assessment was pectoral strain with latissimus and rhomboid strain.  

* The Veteran underwent treatment for his right shoulder in July and August 1994.  An August 1994 note reports that the Veteran was 90 percent better and had only a small amount of pain if lifting a heavy object.  The assessment was resolving pectoral strain.  

* A June 1995 record documents that the Veteran complained of neck and right scapular pain following a motor vehicle accident.  The assessment was muscle strain.  

* In August 1998, the Veteran complained of pain in his right shoulder for three weeks.  The assessment is difficult to decipher, but appears to report right rib strain.  

* In an October 1998 Report of Medical History, the Veteran reported that he had swollen or painful joints (specifically, he had pulled his left knee ligament and reinjured it, but had no other problems).  He reported that he had a painful or "trick" shoulder, specifically, his right shoulder, which had reportedly healed without problems.  He denied having or ever having had arthritis, rheumatism, or bursitis; or a bone joint or other deformity.  On examination, clinical evaluation of the upper extremities was normal.  

* A December 1998 record documents that the Veteran presented to the emergency room with a complaint of neck pain radiating to his bilateral shoulders following a motor vehicle accident.  The assessment was musculoskeletal strain of the neck.  

* In a June 1999 Report of Medical History, the Veteran reported that he had had swollen or painful joints (identified as referring to his knees) and a bone joint or other deformity (identified as both of his feet having been operated on for bunions and hammer toes).  He denied having or ever having had arthritis, rheumatism, or bursitis.  On examination, clinical evaluation of the upper extremities was normal.  

* On VA examination in August 1999, the Veteran had normoactive range of motion in his shoulders.  

* Post service VA treatment record document reports of shoulder pain.  

* An August 2008 VA pain assessment reflects that the Veteran reported general joint pain and shoulder pain which began more than 10 years ago.  

* A February 2009 VA pain assessment reflects that the Veteran reported shoulder pain which began within the last 10 years.  

* During a June 2009 VA examination, the Veteran described pain across the lower back to his shoulders.  

* In July 2009, the Veteran asserted that he had injured his right shoulder during service in 1994 and had tendonitis in his right shoulder, which led to having problems with both shoulders and arthritis.  

* A September 2009 VA pain assessment reflects that the Veteran reported pain in his shoulders for more than 10 years.  

* A June 2010 VA pain assessment reflects that the Veteran reported general joint pain which began about 7 to 8 years earlier.  

* In an August 2010 Aid and Attendance evaluation, the Veteran's physician reported that the Veteran had had chronic pain in various joints.  The diagnoses included osteoarthritis and hip pain.  

* September 2010, April 2011, June 2011, December 2012, March 2013, April 2013 and January 2014 VA treatment records note that the Veteran had had chronic low back pain and chronic pain in his knees/hips, etc., longstanding.  Examination revealed tenderness to palpation in the bilateral thighs, lower legs, and shoulders.  The pertinent impression was chronic pain in various joints, longstanding, especially low back pain with bilateral leg pain and numbness.  The physician also observed that the Veteran had pain in his shoulders.  

* During a November 2010 VA examination, the Veteran described pain in his hips, shoulders, and leg.  

* During VA treatment in December 2010, the Veteran complained of chronic pain in his left shoulder which he attributed to a history of jumping out of airplanes during service.  

* A physical medicine rehabilitation nursing note from December 2010 reflects that the Veteran complained of low back, left shoulder, right leg, bilateral hip, knee, ankle, feet, and neck pain for approximately four years.  He denied any specific injury but indicated that his pain was military related.  

* July 2011 VA pain assessments reflect that the Veteran reported pain in his shoulders for 10 years.  

* An August 2011 VA pain assessment reflects the Veteran's report of pain in both shoulders for five years.  A VA pain assessment from later that month reflects his report of pain in the shoulders for more than 10 years.  

* September 2011 and January 2012 VA treatment records note that the Veteran had had chronic low back pain and chronic pain in his knees/hips, especially his right hip area/right thigh with some numbness.  Examination revealed tenderness to palpation in the bilateral thighs, lower legs, and shoulders.  The pertinent impression was chronic pain in various joints, longstanding, especially low back pain with bilateral leg pain and numbness.  The physician also observed that the Veteran had pain in his shoulders.  

* A November 2011 VA rheumatology consultation request reports that the Veteran had chronic pain in multiple points/locations including his "low back, knees/hips, feet/ankles, etc."  The Veteran reported that he was exposed to extreme low temperatures during service which may have contributed at least partly to his chronic pain.  

* A November 2011 VA pain assessment reflects that the Veteran reported general joint pain which began more than 10 years ago.  

* In January 2012, the Veteran asserted, via his representative, that his bilateral shoulder condition should be service-connected because it began during service.  

* A January 2012 VA pain assessment documents the Veteran's report of pain in the right shoulder which began within the last month.  

* In April 2012 the Veteran was evaluated in the VA rheumatology clinic for multiple joint pain for a few years.  He described lower back pain along his bilateral hips and occasional right shoulder pain.  The impression included mild DJD of the lumbar spine and fibromyalgia.  The physician opined that he probably had fibromyalgia in addition to his mild DJD.  

* An August 2012 VA rheumatology note reports that the Veteran complained of pain in multiple joints.  The rheumatologist noted that the Veteran had a clinical diagnosis of fibromyalgia with multiple tender points.  

* A May 2013 bone scan revealed degenerative/traumatic/arthritic changes in the bilateral shoulders.  

* A January 2014 VA pain assessment reflects that the Veteran reported general joint pain which began more than 10 years earlier.  

* An April 2014 VA record reports that the Veteran had significant degenerative changes in his bones.  

* Examination during VA treatment in May 2014 revealed tenderness to palpation at the thoracolumbar spine, bilateral thighs, shoulders, forearms, wrists, and hands.  The assessment included chronic pain secondary to prostate cancer bone metastases.  

* In his August 2014 IHP, the Veteran's representative asserted that the Veteran had "presented sworn testimony as to continuity of symptoms" and indicated that this might be sufficient to link his in-service symptoms of joint pain to his currently diagnosed arthritis.  He noted that the Veteran was competent to attest to the ongoing nature of his claimed bilateral hip, thigh, and shoulder disorders.  

In rendering the requested opinion, the examiner must consider the Veteran's complaint of chronic pain in his left shoulder which he attributed to a history of jumping out of airplanes during service and his report of being exposed to extreme low temperatures during service.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain.  The examiner must consider the report of continuity of symptomatology made in the August 2014 IHP.  
	
The examiner should comment as to whether it is possible to distinguish the symptoms and effects of any current right and/or left shoulder disorder, from those attributable to any other diagnosed condition.  

If the Veteran is unable to report for examination, forward the claims file to an appropriate medical professional to obtain an opinion addressing the questions above based on the evidence of record.  Additionally, advise the Veteran that he may provide an opinion from his treating physician addressing these questions.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

10.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  Readjudication of the claims for increased ratings must include consideration of whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321.  If any of the benefits sought remain denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



